DETAILED ACTION
	Claims 1-20 are pending.  Of these, claims 12-20 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-11 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 1-11, with traverse, is acknowledged.  The basis of the traversal is that there would be no serious burden if restriction is not required, because the field of search for each group is closely related.
	In response, this argument is not persuasive because the method of group II recites a series of process steps for forming the dosage form that are absent from the product claims of Group I, such that a different search would be necessary.  The restriction requirement is still considered proper and is made final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
Claims 4-5 are objected to because of the following informalities: “dasatinib” is misspelled.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 each recite “ultra-low dose” of the active.  This limitation is unclear because it is unknown how low the dose of the active must be in order to qualify as “ultra-low dose.”  The specification fails to provide any formal definition of this term, nor is “ultra-low dose” a term with an art-established definition which could inform the skilled artisan as to the metes and bounds of the claims.  While the specification teaches at paragraph 8 as published that the dosage can be “about 175 fold to about 250 fold lower than a chemotherapeutic dosage of the TKI,” this is disclosed as merely “one illustrative embodiment,” leaving it unclear what other embodiments would be within the scope of the claims.  The specification also discloses exemplary daily doses of the claimed invention from 0.001 to 3000 mg/kg of body weight (paragraphs 28-29 as published), but nowhere indicates which dosages within this extremely broad range would qualify as an “ultra-low dose” as required by the claims.  Paragraph 29 discloses a dose of between 0.24-2.4 mg/day, but nowhere is it indicated whether an “ultra-low dose” is restricted to a dose that is within this range.  Additionally, given that claim 1 recites that the composition is a “pediatric dosage form,” it is unclear whether the term “ultra-low doses” refers to an ultra-low dose relative to a standard adult dosage or rather refers to an ultra-low dose compared to a conventional pediatric dosage.  Clarification is required.  For the purpose of examination in view of the prior art, this limitation has been interpreted as meaning a dose that is significantly lower than the conventional dosage for tyrosine kinases when used for chemotherapeutic purposes for a pediatric patient, for example, a dosage of 0.24-2.4 mg.  
Claim 7 recites that “approximately 1% of said tyrosine kinase inhibitor is coated onto the nonpareils.”  This limitation is unclear because it is unknown what “1%” is in reference to; e.g., is it 1% by weight of the total composition?  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US Pat. Pub. 2017/0129890; of record in IDS) in view of Yi et al. (JCI Insight (2016)).  
	As to claims 1-4 and 6-9, Goldstein discloses a pharmaceutical composition comprising a tyrosine kinase inhibitor active agent (paragraph 2) such as imatinib (claim 4)(paragraph 265), the composition comprising pellets comprising nonpareil seeds coated with the active agent (paragraph 232).  The pellets further may be coated with hydroxypropylmethyl cellulose (paragraph 255).  The final composition may be provided as a tablet (i.e., a single unit dosage form of claim 1) comprising about 1-1000 milligrams of the tyrosine kinase inhibitor (paragraph 193) or alternatively the pellet composition may be incorporated into a capsule (claim 9)(paragraph 231). Goldstein discloses that the composition may comprise 1-1000mg of the active (paragraph 193), which overlaps the dosage range of 0.24-2.4 mg disclosed by the present specification at paragraph 29.  
Regarding the “consists essentially of” language of claim 1 with respect to the composition of the pellet and of the coating on the pellet, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  MPEP 2111.03.  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase 'consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although 'consisting essentially of' is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant's burden to establish that a step practiced in a prior art method is excluded from his claims by 'consisting essentially of' language.").
Here, the Office has reviewed the specification and could not locate any evidence of a basic and novel characteristics of the invention that would require limiting the scope of “consists essentially of” to be narrower than that of “comprising,” and/or that would exclude the presence of any ingredient that is required by Goldstein to be present in the pellets.   
As to claims 1-4 and 6-9, Goldstein does not further expressly disclose that the composition comprises an “ultra-low dose” of the tyrosine kinase inhibitor, i.e., a dose that is lower than conventionally used for chemotherapeutic purposes (see 35 USC 112(b) rejection, supra).  Nor does Goldstein specify that the tyrosine kinase inhibitor is disatinib as recited by claim 4, or the weights of the tyrosine kinase inhibitor recited by claims 6-8.
Yi discloses that administration of dasatinib in low doses rescues cardiac function in Noonan syndrome (Title and Abstract), and teaches that daily injection of 0.1 mg/kg for 10 days reduced the levels of PZR tyrosyl phosphorylation compared to vehicle treated control mice, and notes that this result means that dasatinib can target the PXR/SHP2 pathways in the heart at much lower doses than used for chemotherapeutic purposes (page 4, 3rd paragraph).
As to claims 1-4 and 6-9, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Goldstein composition by selecting an ultra low dose of dasatinib as the tyrosine kinase inhibitor that is below the conventional chemotherapeutic dosage (e.g., 0.1 mg/kg) such as a dosage of 2 mg for a 20 kg child, which would be within the 0.24-2.4 mg exemplary range taught by paragraph 29 of the present specification, with a reasonable expectation of success, because Yi teaches that a composition comprising such a substantially lower dose of dasatinib relative to a chemotherapeutic composition would have use in rescuing cardiac function in Noonan syndrome, and such a dosage amount also would fit into the 1-1000 mg/tablet that is suggested by Goldstein.  The resulting dosage form is viewed as a pediatric dosage form comprising an “ultra-low dose” of the tyrosine kinase inhibitor as recited by the claims, based upon the evidence of record and in light of the indefiniteness of this term (see 35 USC 112(b) rejection, supra).  
Regarding claims 6-8, it further would have been prima facie obvious to select amounts of the tyrosine kinase inhibitor within the recited ranges and amounts, because said amount is a result effective variable that will affect its ability to perform its therapeutic function of rescue cardiac function in Noonan syndrome, such that said amount is subject to an optimization process by the skilled artisan to arrive at the appropriate amount of active for the dosage form.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Goldstein et al. (US Pat. Pub. 2017/0129890; of record in IDS) in view of Yi et al. (JCI Insight (2016)) as applied to claims 1-4 and 6-9 above, and further in view of Hafner et al. (US Pat. Pub. 2016/0168142; of record in IDS).
The teachings of Goldstein and Yi are relied upon as discussed above, but they do not further expressly disclose that the dasatinib is in an anhydrous form.
Hafner discloses salts of dasatinib and teaches that they are useful as tyrosine kinase inhibitors, and teaches that this drug is known to exist in a number of different pharmaceutically useful forms including monohydrate, unsolvated, and anhydrous forms (paragraphs 3-9).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Goldstein and Yi as combined supra by selecting dasatinib that is in its anhydrous form, because Hafner expressly teaches that dasatinib is a tyrosine kinase inhibitor that is known to exist in several different pharmaceutically useful forms including in an anhydrous form, such that the skilled artisan reasonably would have expected that anhydrous dasatinib could serve as the type of dasatinib in the pharmaceutical composition of Goldstein.  Such a modification is merely the substitution of one known element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.  
Claims 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Goldstein et al. (US Pat. Pub. 2017/0129890; of record in IDS) in view of Yi et al. (JCI Insight (2016)) as applied to claims 1-4 and 6-9 above, and further in view of Bhargava et al. (EP2127628 (2009)).  
The teachings of Goldstein and Yi are relied upon as discussed above, but they do not further expressly disclose that the capsules are carded onto a dose pack containing a singular therapeutic dose (claim 10) or multiple therapeutic doses (claim 11).  
Bhargava discloses a unit dose pack for holding pharmaceuticals that may be in the form of capsules (Abstract and paragraphs 12 and 18).
As to claims 10-11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Goldstein and Yi as combined supra by incorporating the capsules into a dose pack, since Bhargava discloses that dose packs can be used to package pharmaceutical capsule compositions, with a reasonable expectation of success in arriving at a package that will conveniently store the capsules.  Selecting the number of doses for incorporation into the dose pack is well within the purview of the skilled artisan depending upon whether the convenience of a single dose per pack or the reduced packaging needs if multiple doses are included per pack is viewed as most desirable.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/Patricia Duffy/Primary Examiner, Art Unit 1645